Citation Nr: 0205902	
Decision Date: 06/05/02    Archive Date: 06/13/02	

DOCKET NO.  96-25 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for a fistula 
due to a stitch abscess from a right inguinal hernia repair 
on an extraschedular basis.


REPRESENTATION

Appellant represented by:	New York Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1944 to February 1946.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from a rating 
decision of the Department of Veterans Affairs (VA) Buffalo, 
New York, Regional Office (RO) which denied this claim.  In 
September 1997 and August 2000, the Board remanded this case 
for additional development.  At that time, other issues were 
fully adjudicated.  As a result, those issues (including the 
matter of the schedular rating for the disability at issue) 
are not before the Board at this time.  In August 2000, a 
schedular rating in excess of 10 percent for a fistula due to 
a stitch abscess from a right inguinal hernia repair was 
denied, and the matter of entitlement to additional 
compensation on an extraschedular basis was referred to the 
VA Director of Compensation and Pension Service for 
consideration of an extraschedular rating.  On review by the 
Acting Director of the Compensation and Pension service, an 
extraschedular rating was denied.  The issue is now before 
the Board.


FINDING OF FACT

The veteran's right inguinal hernia repair stitch abscess 
fistula is manifested by constant, smelly drainage from the 
surgical track requiring 2 to 3 times daily changes of gauze 
bandages, and causing pain at the drainage site on bending, 
sitting, or other movement; it has required treatment or 
observation at least two dozen times in approximately 9 
years, rendering impractical application of regular schedular 
standards.  


CONCLUSION OF LAW

An extraschedular 30 percent rating is warranted for a 
fistula due to a stitch abscess from a right inguinal hernia 
repair.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321(b), 4.3, 4.10, 4.20, 4.114, Diagnostic 
Codes 7332, 7335, 4.118, Code 7803 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The medical evidence shows that ever since the veteran's May 
1988 surgery for repair of an inguinal hernia he has had 
constant purulent discharge from the incision site, 
identified as abscessed stitches.  He had these abscesses 
surgically excised in March 1992, June 1992, and January 
1993, all without success, and has had the site of the 
exudation cauterized multiple times, again without cessation 
of the drainage.  A review of medical evidence since the May 
1988 surgery indicates that the drainage is constant and that 
the site of his drainage is tender with frequent erythema.  
The veteran has stated that the fistula causes pain on 
bending, prolonged sitting, and any movement that stretches 
the scar.  

Based on the above findings, the Board in August 2000 found 
that the maximum rating available on a schedular basis, 
10 percent, did not fully encompass all disability due to 
this condition.  In August 2000, the claim of a schedular 
rating in excess of 10 percent for a fistula due to a stitch 
abscess from the right inguinal hernia repair was denied.  
However, the case was referred to the VA Director of 
Compensation and Pension Services for consideration of an 
extraschedular rating.  

In a March 2001 response, the Acting Director of Compensation 
and Pension Service noted that between 1988 and 1997 the 
veteran was seen for follow-up examination or treatment of 
the disability on an average of once every six months.  It 
was reported that he was required to change the dressing over 
the wound site 2 to 3 times daily.  The Acting Director found 
that there was nothing in the record to indicate how the 
disability at issue interfered with an aspect of the 
veteran's employment since he has not worked in over 20 
years.  While noting that the veteran has undergone some sort 
of treatment or observation of this disability at least two 
dozen times between 1988 and 1997, it was found that an 
extraschedular evaluation was not warranted.  

The Acting Director stated, in pertinent part:

Were the veteran working, it is conceded 
that these periodic visits for medical 
care would provide minor interruptions in 
his work schedule; however, they would 
not result in impairment of earning 
capacity beyond that contemplated by the 
current rating schedule.  Accordingly, 
entitlement to an extraschedular 
evaluation is denied.

The veteran indicated his disagreement with this decision in 
March 2001, reporting difficulties he had previously noted.  
Additional outpatient treatment records were obtained by the 
RO, and a supplemental statement of the case was issued in 
May 2001.  

II.  The Duty to Assist

There was a change in law during the pendency of this appeal 
with the enactment of the Veterans' Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5107 
(West Supp. 2001).  The VCAA and implementing regulations 
eliminate the concept of a well-grounded claim (which was 
never at issue in this case), redefine the obligations of VA 
with respect to the duty to assist, and include an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

Here, all pertinent mandates of the VCAA and implementing 
regulations are met.  VA has a duty to notify the veteran and 
his representative of any information or evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was notified in the 
RO rating decision, statement of the case, supplemental 
statements of the case, and the Board's August 2000 decision 
regarding the information or evidence needed to substantiate 
and complete this claim.  VA finds no outstanding duty to 
inform the veteran that any additional information or 
evidence that is needed.  The Board concludes that VA's 
notification requirements are met.

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim. 38 U.S.C.A. § 5103A.  In 
this case, all pertinent evidence is of record.  Recent 
clinical records have been obtained.  He has not referenced 
any unobtained evidence that might aid his claim. 

III.  Analysis

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  
This issue has been reviewed by the Acting Director of 
Compensation and Pension Service, and is now ready for 
appellant review.

Under 38 C.F.R. § 3.321(b), to accord justice to the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve, on the basis of 
criteria set forth, an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.

The veteran's disability is currently evaluated as 10 percent 
disabling under 38 C.F.R. § 4.118, Diagnostic Code 7803 
(scars, superficial, poorly nourished, with repeated 
ulceration).  In August 2000, the Board found that the 
fistula problem causes impairment beyond what is encompassed 
in the schedular criteria and presents such an exceptional or 
unusual disability picture as to render impractical the 
applications of the regular schedular standards.  Simply 
stated, this is an unusual disability manifested by constant, 
smelly drainage from the surgical track requiring two or 
three times daily changes of gauze bandages and pain at the 
drainage site on bending, sitting, or other movement.  The 
scar rating which was assigned does not account for all 
impairment shown. 

The Acting Director of Compensation and Pension Service 
concedes that the veteran's periodic visits for medical care 
would provide minor interruptions in his work schedule if the 
veteran were working.  It is noteworthy that age (and by 
inference age-related retirement) may not be considered as a 
factor in evaluating a service-connected disability.  
38 C.F.R. § 4.19.  It is also noteworthy that marked 
interference with employment and frequent periods of 
hospitalizations are alternate factors for consideration.  
The Board finds that the veteran's "at least two dozen" 
treatments for this condition over an approximately 9 year 
period are analogous to frequent hospitalizations, warranting 
extraschedular rating consideration.

Having determined that an extraschedular evaluation is 
warranted, the next step is a determination of what 
extraschedular rating should be assigned.  Under 38 C.F.R. 
§ 4.20, when an unlisted condition is encountered (as in this 
case), it will be permissible to rate the disability under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  In the opinion of the 
Board, a 30 percent evaluation is warranted, by analogy, on 
an extraschedular basis under 38 C.F.R. § 4.114, Code 7332 
(impairment of sphincter control, the rectum and anus).  

Under 38 C.F.R. § 4.114, Code 7335 (ano, fistula in), the 
disability is to be rated as for impairment of sphincter 
control.  Under Diagnostic Code 7332, complete loss of 
sphincter control warrants a 100 percent rating; extensive 
leakage and fairly frequent involuntary bowel movements 
warrants a 60 percent rating; occasional involuntary bowl 
movements, necessitating the wearing of a pad, warrants a 
30 percent rating; and constant slight, or occasional 
moderate leakage, warrants a 10 percent rating.  While the 
veteran difficulties are not totally on point with the 
criteria in this diagnostic code, they are analogous to the 
criteria for a 30 percent rating. 

The Board has also considered whether an extraschedular 
rating beyond 30 percent is warranted.  However, the need to 
dress the wound 2 to 3 times a day, the treatment of this 
condition over an extended period of time, and the 
difficulties described by the veteran do not reflect a 
disability picture consistent with extensive leakage or 
fairly frequent involuntary bowel movements.  The veteran, 
himself, in his May 2000 statement to the Board, requested 
that this disability be rated as 30 percent disabling.  The 
grant of a 30 percent extraschedular rating is considered a 
total grant of his claim.  

Because this appeal ensues from the veteran's disagreement 
with the rating assigned in connection with his original 
claim for service connection, the potential for the 
assignment of separate, or "staged," ratings for separate 
periods of time, based on the facts found, has been 
considered under Fenderson v. West, 12 Vet. App. 119 (1999).  
The 30 percent rating being assigned is based on a 
longitudinal review of the treatment record and disability 
picture encompassing the entire appellate period.


ORDER

An extraschedular 30 percent rating for a fistula due to a 
stitch abscess from a right inguinal hernia repair is 
granted, subject to the regulations governing payment of 
monetary awards.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

